


110 HR 6427 IH: Warm in Winter and Cool in Summer

U.S. House of Representatives
2008-06-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6427
		IN THE HOUSE OF REPRESENTATIVES
		
			June 26, 2008
			Mr. Welch of Vermont
			 (for himself and Mr. Markey)
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce, and in addition to the Committees on
			 Education and Labor and
			 Budget, for a period to
			 be subsequently determined by the Speaker, in each case for consideration of
			 such provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To provide funding for the Low-Income Home Energy
		  Assistance Program.
	
	
		1.Short titleThis Act may be cited as the
			 Warm in Winter and Cool in Summer
			 Act.
		2.Low-income home
			 energy assistance appropriations
			(a)In
			 GeneralIn addition to any amounts appropriated under any other
			 provision of Federal law, there is appropriated, out of any money in the
			 Treasury not otherwise appropriated, for fiscal year 2008—
				(1)$1,265,000,000 (to
			 remain available until expended) for making payments under subsections (a)
			 through (d) of section 2604 of the Low-Income Home Energy Assistance Act of
			 1981 (42 U.S.C. 8623); and
				(2)$1,265,000,000 (to
			 remain available until expended) for making payments under section 2604(e) of
			 the Low-Income Home Energy Assistance Act of 1981 (42 U.S.C. 8623(e)),
			 notwithstanding the designation requirement of section 2602(e) of such Act (42
			 U.S.C. 8621(e)).
				(b)Emergency
			 requirementThe amount provided under this section is designated
			 as an emergency requirement and necessary to meet emergency needs, pursuant to
			 section 204 of S. Con. Res. 21 (110th Congress), the concurrent resolution on
			 the budget for fiscal year 2008.
			
